MEMORANDUM OPINION


No. 04-07-00331-CV

Jose R. ZAVALA,
Appellant

v.

Alicia ZAVALA,
Appellees

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-07262
Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	November 21, 2007 

JOINT MOTION TO AFFIRM IN PART AND TO SET ASIDE AND REMAND IN PART
GRANTED; AFFIRMED IN PART AND SET ASIDE AND REMANDED IN PART

	The parties have filed a joint motion stating they have fully resolved and settled all issues in
dispute. The parties ask that we affirm the judgment granting a divorce and set aside the remainder
of the judgment without regard to the merits and remand the cause to the trial court for rendition of
judgment in accordance with the settlement agreement. See Tex. R. App. P. 42.1(a)(2); 43.2. The
parties further move for immediate issuance of the mandate. 
	We grant the motion. That part of the trial court's judgment that grants a divorce is affirmed.
In all other respects the judgment of the trial court is set aside without regard to the merits and the
cause is remanded to the trial court for rendition of judgment in accordance with the parties'
agreement. 
	All costs of this appeal are taxed against appellant, subject to the parties' agreement with
respect to reimbursement of such costs. See Tex. R. App. P. 42.1(d). The mandate shall issue
immediately. See Tex. R. App. P. 18.1(c).

							PER CURIAM